                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                             NORTHERN DISTRICT OF CALIFORNIA

                                   4                                         SAN JOSE DIVISION

                                   5

                                   6     STEVEN GOMO, et al.,                                Case No. 17-cv-02990-BLF
                                   7                    Plaintiffs,
                                                                                             ORDER GRANTING PARTIES’
                                   8              v.                                         STIPULATED REQUESTS TO SEAL
                                                                                             CERTAIN EXHIBITS
                                   9     NETAPP, INC., et al.,
                                                                                             [Re: ECF 66, 68, 69]
                                  10                    Defendants.

                                  11

                                  12           For the reasons discussed below, the Court GRANTS the parties’ stipulated requests to
Northern District of California
 United States District Court




                                  13   seal certain exhibits submitted with their cross-motions for summary judgment.

                                  14    I.     LEGAL STANDARD

                                  15           “Historically, courts have recognized a ‘general right to inspect and copy public records

                                  16   and documents, including judicial records and documents.’” Kamakana v. City and Cnty. of

                                  17   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                  18   U.S. 589, 597 & n.7 (1978)). Consequently, filings that are “more than tangentially related to the

                                  19   merits of a case” may be sealed only upon a showing of “compelling reasons” for sealing. Ctr. for

                                  20   Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1101-02 (9th Cir. 2016). Filings that are only

                                  21   tangentially related to the merits may be sealed upon a lesser showing of “good cause.” Id. at

                                  22   1097.

                                  23           Sealing motions filed in this district also must be “narrowly tailored to seek sealing only of

                                  24   sealable material.” Civil L.R. 79-5(b). A party moving to seal a document in whole or in part

                                  25   must file a declaration establishing that the identified material is “sealable.” Civ. L.R. 79-

                                  26   5(d)(1)(A). “Reference to a stipulation or protective order that allows a party to designate certain

                                  27   documents as confidential is not sufficient to establish that a document, or portions thereof, are

                                  28   sealable.” Id.
                                   1    II.       EXHIBITS SUBMITTED WITH PLAINTIFFS’ MOTION

                                   2              On January 25, 2019, Plaintiffs filed a motion for summary judgment, supported by

                                   3   numerous documents, on the public docket. See ECF 55, 56. On the same day, Plaintiffs notified

                                   4   the Court that some of the documents had been filed publicly in error, and the Court locked the

                                   5   documents.

                                   6              On February 1, 2019, Defendants filed a motion for sanctions based on Plaintiffs’ public

                                   7   filing of Exhibits 8, 17, and 19 to the Martin Declaration and Exhibit 1 to the Warmenhoven

                                   8   Declaration. See ECF 59. The sanctions motion was referred to Magistrate Judge Cousins for

                                   9   disposition. See ECF 63. On February 28, 2019, the parties filed a stipulated request to seal the

                                  10   exhibits in question. See ECF 66. Defendants have withdrawn their sanctions motion without

                                  11   prejudice while awaiting the Court’s disposition of the stipulated sealing request. See ECF 79.

                                  12              The documents in question are identified in the following chart, drawn from the parties’
Northern District of California
 United States District Court




                                  13   stipulated sealing request (ECF 66):

                                  14
                                              NO. Document                       Bates                Attached To
                                  15
                                                  03/03/2017 Email From          NetApp 001954 -      Exhibit 8 (“Exhibit
                                              1   Saunders to                    1957                 8”) to Declaration of
                                  16
                                                  McDonald/Kurose:                                    J. Philip Martin (Dkt.
                                  17              Summary of Notes from                               56-1, pp. 57-60)
                                                  Meeting
                                  18              Mercer Report                  NetApp 008140 -      Exhibit 17 (“Exhibit
                                              2                                  008144               17”) to Declaration
                                  19
                                                                                                      of J. Philip Martin
                                  20                                                                  (Dkt. 56-1, pp. 123-
                                                                                                      127)
                                  21                  Minutes of Mtg of          NetApp 001330 -      Exhibit 19 (“Exhibit
                                              3       Comp Comm, 04/07/ 16       1332                 19”) to Declaration
                                  22                                                                  of J. Philip Martin
                                  23                                                                  (Dkt. 56-1, pp. 133-
                                                                                                      135)
                                  24                  Slide show to Comp         NetApp 2133,         Exhibit 19 (Dkt. 56-
                                              4       Comm Mtg, 04/07/16         2166 - 2176          1, pp. 136-147)
                                  25

                                  26                  Slideshow entitled         Warmenhoven          Exhibit 1 (“Exhibit
                                              5       “Executive Retirement      699 - 701            1”) to Declaration of
                                  27                  Medical Plan”                                   Warmenhoven (Dkt.
                                                                                                      56-3, pp. 6-8)
                                  28
                                                                                           2
                                   1           The Court must determine whether there are “compelling reasons” to seal these exhibits, as

                                   2   they were filed in support of Plaintiffs’ motion for summary judgment and therefore are more than

                                   3   tangentially related to the merits of the case. The exhibits include non-public minutes and

                                   4   materials from NetApp’s Compensation Committee meetings; records of a private meeting

                                   5   between NetApp executives regarding changes to NetApp’s compensation plan; and documents

                                   6   containing details regarding NetApp’s compensation structure and personal information about

                                   7   NetApp executives and their spouses. The Court finds that the compelling reasons standard is met

                                   8   for these exhibits on the basis that they contain non-public, confidential information regarding

                                   9   Defendant NetApp’s compensation plan and executives. The Court also finds that the sealing

                                  10   request is narrowly tailored and that it would not be practicable to redact the exhibits rather than

                                  11   sealing them entirely. Accordingly, the sealing request is GRANTED as to these exhibits.

                                  12    III.   EXHIBITS SUBMITTED WITH DEFENDANTS’ CROSS-MOTION
Northern District of California
 United States District Court




                                  13           On March 7, 2019, Defendants filed a cross-motion for summary judgment, an

                                  14   administrative motion to seal certain exhibits submitted in support of the cross-motion, and a

                                  15   stipulated request that the administrative sealing motion be granted. See ECF 68, 69, 71. The

                                  16   documents as to which the parties request sealing are identified in the following chart, drawn from

                                  17   the parties’ stipulated sealing request (ECF 69):

                                  18
                                        Item          Description            Bates Range                            Attached To
                                  19
                                         No.
                                  20   1     Deposition Exhibit 1:       Warmenhoven 644-               Deposition Exhibit 1 attached as
                                             2003-08-05 Email chain      645                            part of Exhibit 1 to the Declaration
                                  21         between Carlton and                                        Of Clarissa A. Kang In Support Of
                                             Warmenhoven regarding                                      Defendants’ Cross-Motion For
                                  22         Compensation Committee Call                                Summary Judgment And
                                  23         Agenda                                                     Defendants’ Opposition To
                                                                                                        Plaintiffs’ Motion For Summary
                                  24                                                                    Judgment
                                       2       Deposition Exhibit 2:         Warmenhoven 646            Deposition Exhibit 2 attached as
                                  25           2003-08-08 Email from Carlton                            part of Exhibit 1 to the Declaration
                                               to Warmenhoven re Medical                                Of Clarissa A. Kang In Support Of
                                  26           Coverage for Jeff                                        Defendants’ Cross-Motion For
                                  27                                                                    Summary Judgment And
                                                                                                        Defendants’ Opp To Plaintiffs’
                                  28                                                                    Motion For Summary Judgment
                                                                                           3
                                        Item          Description           Bates Range                    Attached To
                                   1
                                         No.
                                   2   3     Deposition Exhibit 3:       Warmenhoven 647        Deposition Exhibit 3 attached as
                                             2003-08-05 Email chain                             part of Exhibit 1 to the Declaration
                                   3         between Carlton and                                Of Clarissa A. Kang In Support Of
                                             Warmenhoven regarding                              Defendants’ Cross-Motion For
                                   4         Compensation Committee Call                        Summary Judgment And
                                   5         Agenda                                             Defendants’ Opposition To
                                                                                                Plaintiffs’ Motion For Summary
                                   6                                                            Judgment
                                       4    Deposition Exhibit 11:       Warmenhoven 676        Deposition Exhibit 11 attached as
                                   7        2004-04-04 Email from Correa                        part of Exhibit 2 to the Declaration
                                            to Bartz and Wall with cc to                        Of Clarissa A. Kang In Support Of
                                   8        Warmenhoven, Carlton,                               Defendants’ Cross-Motion For
                                   9        McDonald and First regarding                        Summary Judgment And
                                            Compensation Committee                              Defendants’ Opposition To
                                  10        Conference Call 4-6-04                              Plaintiffs’ Motion For Summary
                                                                                                Judgment
                                  11   5    Deposition Exhibit 14:            Warmenhoven 685   Deposition Exhibit 14 attached as
                                            2005-04-12 Email from Correa                        part of Exhibit 1 to the Declaration
                                  12
Northern District of California




                                            to Bartz, Wall, Leslie with cc to                   Of Clarissa A. Kang In Support Of
 United States District Court




                                  13        Warmenhoven and McDonald                            Defendants’ Cross-Motion For
                                            regarding 4-12-05 Conference                        Summary Judgment And
                                  14        Call Materials                                      Defendants’ Opposition To
                                                                                                Plaintiffs’ Motion For Summary
                                  15                                                            Judgment
                                  16   6    Deposition Exhibit 16:        Warmenhoven 699-      Deposition Exhibit 16 attached as
                                            PowerPoint entitled Executive 701                   part of Exhibit 1 to the Declaration
                                  17        Retirement Medical Plan                             Of Clarissa A. Kang In Support Of
                                                                                                Defendants’ Cross-Motion For
                                  18                                                            Summary Judgment And
                                                                                                Defendants’ Opposition To
                                  19                                                            Plaintiffs’ Motion For Summary
                                  20                                                            Judgment
                                       7    Deposition Exhibit 25:        NETAPP 001318-        Exhibit 8 of the Declaration of
                                  21        2015-11-12 Minutes of the     NETAPP 001320         Nancy Saunders in Support of
                                            Meeting of the Compensation                         Defendants’ Cross-Motion for
                                  22        Committee of the Board of                           Summary Judgment and
                                            Directors of NetApp, Inc.                           Defendants’ Opp to Plaintiffs’
                                  23
                                                                                                Motion for Summary Judgment
                                  24   8    Deposition Exhibit 35:         NETAPP 001954-       Exhibit 9 of the Declaration of
                                            2017-03-03 Email chain         001957               Nancy Saunders in Support of
                                  25        containing Nancy Saunders'                          Defendants’ Cross-Motion for
                                            notes from the August 25, 2016                      Summary Judgment and
                                  26        Executive Retiree Plan Meeting                      Defendants’ Opposition to
                                  27                                                            Plaintiffs’ Motion for Summary
                                                                                                Judgment
                                  28
                                                                                   4
                                        Item          Description             Bates Range                           Attached To
                                   1
                                         No.
                                   2   9     Deposition Exhibit 42:        NETAPP 001961-               Exhibit 10 of the Declaration of
                                             PowerPoint entitled Executive NETAPP 001971                Nancy Saunders in Support of
                                   3         Retiree Medical Plan Update                                Defendants’ Cross-Motion for
                                             August 25, 2016                                            Summary Judgment and
                                   4                                                                    Defendants’ Opposition to
                                   5                                                                    Plaintiffs’ Motion for Summary
                                                                                                        Judgment
                                   6

                                   7          The Court must determine whether there are “compelling reasons” to seal these exhibits, as
                                   8   they were filed in support of Defendants’ cross-motion for summary judgment and therefore are
                                   9   more than tangentially related to the merits of the case. The exhibits include non-public minutes
                                  10   and materials from NetApp’s Compensation Committee meetings; correspondence regarding those
                                  11   meetings; records of a private meeting between NetApp executives regarding changes to NetApp’s
                                  12   compensation plan; and documents containing details regarding NetApp’s compensation structure
Northern District of California
 United States District Court




                                  13   and personal information about NetApp executives and their spouses. The Court finds that the
                                  14   compelling reasons standard is met for these exhibits on the basis that they contain non-public,
                                  15   confidential information regarding Defendant NetApp’s compensation plan and executives. The
                                  16   Court also finds that the sealing request is narrowly tailored and that it would not be practicable to
                                  17   redact the exhibits rather than sealing them entirely. Accordingly, the sealing request is
                                  18   GRANTED as to these exhibits.
                                  19          IT IS SO ORDERED.
                                  20

                                  21   Dated: March 13, 2019
                                  22                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         5
